Case 1:20-cv- - :
20-cv-00067-MSM-LDA Document1 Filed 02/11/20 Page 1 of 14 PagelD #: 1

Page 2

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

| United States District Court District ing de. Talancd
Name (under which you were convicted):
‘GEANARD. Mc Madcn

Place of Confinement: Meclinen Se cawibor Pt Prisoner No.:
eck of Corrections - Cronghon, A.

  
 

i
=
on

~

 

 

  
  
      

 

  

 

 

Gasaa 2 |

eo

 

 

 

 

 

 

Petitioner (include the name under which you were convicted) Respondent (authorized persan having custpdy..of pettt{sper}

QERNARD Me MaAdak v. &

V

 

 

 

 

. a)
The Attorney General of the State of Pinode- Teslaack

 

 

 

 

 

 

 

- PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:
Providence. Couerker Soper\or Cour ,.aso hereGt Skeet
Providence , Aino de. teland Oaso3 | |
(b) Criminal docket or case number (if you know): P\- iA 7 OaGSsa

2, (a) Date of the judgment of conviction (if you know): . Feloxe JOST RSS AASS
(b) Date of sentencing: April Ale, \AS5 i

3. Length of sentence: ite aad ‘eo _¢ \o) LAP SAN 2 ¢ pmEecent Wwe

4, In this case, were you convicted on more than one count or of more than one crime? Yes ot No QO

 

 

 

5. Identify all crimes of which you were convicted and sentenced in this case:
1) Conspirocu, de Camor Ox xtder
ad Mucde co lak: Deore?

 

 

 

 

 

 

 

 

 

 

 

«
\

yc PLEAS o Geass witnouira License
usu Venn DeatSlu \wleagoa _
6. : (a) What was your plea? (Check one) .

 

 

 

 

(1) Not guilty ot (3) Nolo contendere (no contest) O
(2) Guilty G (4) Insanity plea O |
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or

charge, what did you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
7.

Case 1:20-cv-00067-MSM-LDA Document1 Filed 02/11/20 Page 2 of 14 PagelD #: 2

Page 3

 

 

 

 

YN

 

 

_ (c) If you went to trial, what kind of trial did you have? (Check one)
Jury f | Judge only O . ,
Did you testify at a pretrial hearing, trial, or a post-trial hearing?
Yes No

8. Did you appeal from the judgment of conviction?

Yes No Q

If you did appeal, answer the following:

‘(a) Name of court: Moode Tehand Ooprmne Coot
(b) Docket or case number (if you know): 90 ~\Q¥S “O30
(c) Result: De avesk, _ _— .

id) Date of result (if you know): Sane. 20 ' \A¥. Chearoumnar dedued an “1-1 Se)

(e) Citation to the case (if you know): S\a Q.acd Yad (BT \4en) |

(f) Grounds raised: | -

Tal wabice exted io PMsina “~w S\emisS oursvont tp Pule Geb)
| Tal tuskice exvedh in decuina Coo hion Soc wharacat of acquittal oo

courtier Wo Hee Grotdencee ~ :

Tera weber exced lo ant Mier S9i00 COMME ITDNA Crt ots

Sioa aal adie eoncag

 

   

>

3\ ee TPE (O_O AOA AVA VACA_ EA On

  

(g) Did you seek further review by a higher state court? - Yes Q No
If yes, answer the following:

(1) Name of court:

 

(2) Docket or case number (if you know):

(3) Result:

 

 

 

(4) Date of result (if you. know):
(5) Citation to the case (if you know): _

(6) Grounds raised:

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? Yes Q No uo
' If yes, answer the following:

(1) Docket. or case number (if you know):

 

 

 
Case 1:20-cv-00067-MSM-LDA Document1 Filed 02/11/20 Page 3 of 14 PagelD #: 3

Page 4

(2) Result:

 

 

 

 

 

 

 

(3) Date of résult (if you know):
(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions,
applications, or motions concerning this judgment of conviction in any state court?
Yes of No QO
11. If your answer to Question’ 10 was “Yes,” give the - following information:
(a) (1) Name of court: oe Supe ec Courke
(2) Docket or case number (if you know): ‘eM - Qoit SC1
(3) Date of filing (if you know): “Worembyr_ag 20m
(4) Nature of the proceeding: Qo at - Cony \cXi0n hele
(5) Grounds raised: _* Ms poscle. Woof < dolar Nw avtexeA ond x
OCA Conf om\orerllis gosclesh Xp o CoaSens “we Secstente.

 

 

- oy pacche e\\ ENN ‘hen a WANs consequbwe PRN mo
Yen “olpiGalla, scion 7-0

 

ot wax Wotion, ais Ne. ON San erondock oak, You Noe

se ano ogi b:Gaseatlns Naan Weis 4p oben

(6) Did you receive a hearing where evidence was given on your petition, application, or

 

 

motion? Yes No Qo
(7) Result: Granted
(8) Date of result (if you know): Ackdloex ‘©, aOA\S
(b) If you filed any second petition, application, or motion, give the same information:
_ (1) Name of court: Boode. Teloo\ Supra. Cott
(2) Docket or case number (if you know): Oy -20\9- -O\Wo4 ~ - YP.
(3) Date of filing (if you know): \ Ke 20\9
(4) Nature of the proceeding: Hobeos CorpuS _

(5) Grounds raised: Coronet tolipos\ comSnrmtat keto qo
ean, ikea) on paca acc ‘We Mod alczodes Ween avn

on aly cecdence® Cexrer': Sc og oncedarelh conterpt gata)
Qekihionsic epsyerd Nae -cenatela ost: Santor pose to OA”

ee oA Qe. \O eS Lae Ay AVY AG Pecteate ond a UEC’

 

 
Case 1:20-cv-00067-MSM-LDA Document 1 Filed 02/11/20 Page 4 of 14 PagelD #: 4

Page 95.

U_enaaiins 90 “Wine. Con vegcutwe 10 aeae Sentence) bot bn
ore Sox-ced As Seeve Noses paste Awana ee" \ohS
Solettion of Leone cy. Gill AGA @.ad (5A C&T AK) nak
Lerner v- GML FAA Uso Cdk Or AES See Ghocnsnersie).
(6) Did you receivea hearing where evidence was given on your petition, application, or |
motion? Yes Q No f .
(7) Result;_Oenied
(8) Date of result (if you know): October QT, QO\G

(c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court: ,
(2) Docket or case number (if you know):

(3) Date of filing (if you know):

 

 

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

(6 ) Did you receive a hearing where evidence was given on your petition, application, or
motion? Yes Q No Q

(7) Result: .
(8) Date of result (if you know):

 

 

(d) Did you appeal to the highest state court t having jurisdiction over the action taken on your
petition, application, or motion?

(1) First petition: Yes Q° NoQ

(2) Second petition: YesQ No

(3) Third petition: YesQ Nod
(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

 

 
Case 1:20-cv-00067-MSM-LDA Document1 Filed 02/11/20 Page 5 of 14 PagelD #: 5

Page 6
“12. For this petition, state every ground m which you claim that you are being held in violation of

the Constitution, laws, or treaties of the United States. Attach additional pages if you have more

 

than four grounds. State the facts supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your
available state- court remedies on each ground on. which you request action by the federal court.

Also, if you fail to set.forth all the grounds in this petition, you may be barred from presenting

additional grounds at_a later date.

GROUND ONE: Emilure_-bo ine seleasecd on paxale otver te
\lo’> avonked * 1 Violation of Boe. Fourkernta Amendments
{a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Wa ace cordance wirlin Aine. ontates. of Qr.e | 813 -€-19,
ond Xe decision of Lemer wv Gill, 4o% Aad iB5a Corr, \Ag3) _
end emex sr. Gill “15\ Bad usQ_Cskc C i JES) pe Se onex wos
panied om ‘ook Beekences 10 Aprile€ are , oot odnedvled

ease. in Ockober of RO\W Wore er, pediionse hoe been
CACO oktwhonalla, dekaned since. ak \eagk Keloswants Qo , Rov. ond
Seced km Sexve. an oddrnronal, pox. Wanita pexiad .

(b) If you did not exhaust your state remedies on ‘Ground One, explain hy:

 

 

 

 

(c) Direct Appeal of Ground One:
) If you appealed from the judgment of convictiori, did you raise this issue?
Yes-Q No w
(2) If you did not raise this issue in your direct appeal, explain why: “This specific
AE. did oo* onse uct Ocldoer of B0\6 mrt. Yinan Noche,
2 cach otter OekthonesS onaaal Gonwickion On A-aS- 5.
(d) Post-Conviction Proceedings: ) .
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
state trial court?’ Yes ft No Q
: (2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 
Case 1:20-cv-00067-MSM-LDA Document 1 Filed 02/11/20 Page 6 of 14 PagelD #: 6

Page 7

Docket or case nurnber (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?
Yes Q No O
(4) Did you appeal from the denial of your motion or petition?
Yes Q No OQ
(5) If your answer to Question (d)(4) is “Yes,” did you, raise this issue in the appeal?
“Yes Q NoQ oo
(6) If your answer to Question (d)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know): _

Date of the court's decision:

 

 

Result (attach a copy of the court's opinion or order, if available):

 

 

(7) If your answer to Question (d) (4) or Question (d)(5) is “No,” explain why you did not raise this

issue:

 

 

 

 

(e) Other Remedies: Describe any other. procedures (such as habeas corpus, administrative

 

remedies, etc.) that you have used to exhaust your state remedies on Ground One:

 

 

GROUND TWO:

 

 

(a) Supporting facts (Do not argue or cite law. J ust state the specific facts that support your claim.):

 

 

 

 

 

 
Case 1:20-cv-00067-MSM-LDA Document1 Filed 02/11/20 Page 7 of 14 PagelD #: 7

Page 8

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

j

 

 

 

(c) Direct Appeal of Ground Two:

(1) If you appealed from the judgment of cenviction, did you raise this issue?
Yes OO No Q

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
state trial court? |
Yes Q NoQ
(2) If your answer to Question (d)(1) is “Yes,” state:
Type of motion or petition:

 

Name and location of the court where the motion or petition was filed: _ a

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?
“Yes Q NoQ
(4) Did you appeal from the denial of your motion or petition? | 7
Yes Q NoQ .
(5) If your answer to Question (d) (4) is “Yes," did you raise this-issue in the appeal?
Yes QO NoQ . ,

(6) If yqur answer to Question (d)(4) is “Yes,” state:

 

Name and location of the court where the appeal was filed:

 

 

 

 
Case 1:20-cv-00067-MSM-LDA Document1 Filed 02/11/20 Page 8 of 14 PagelD #: 8

Page 9

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d){5) is “No,” explain why you did not raise this

issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative

remedies, etc.) that you have used to exhaust your state remedies on Ground Two: _

 

 

 

 

GROUND THREE:

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Three, explain why: _-

 

 

 

(c) Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes Q No O ,

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

 
Case 1:20-cv-00067-MSM-LDA Document 1 Filed 02/11/20 Page 9 of 14 PagelD #: 9

Page 10
(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
state trial court? Yes Q No Q
(2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?
Yes Q NoQ

(4) Did you appeal from the denial of your motion or petition?
Yes Q .No O

(5) If your answer to Question (d) (4) is “Yes,” did you raise this issue in the appeal?
Yes O No Q

(6) If your answer to Question (d)(4) is “Yes,” state:

Name and location of the court where the appeal was filed: _

 

Docket or case number (if you know): _

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available): _

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this

issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative

remedies, etc.) that you have used to exhaust your state remedies on Ground Three:

 

 

 

 
Case 1:20-cv-00067-MSM-LDA Document1 Filed 02/11/20 Page 10 of 14 PagelD #: 10

Page 11

GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why: __

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes Q No QO .

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

(d) Post-Conviction Proceedings: .
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
state trial court? Yes Q No O- |
(2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?
YesQ NoQ .
(4) Did you appeal from the denial of your motion or petition?
“Yes Q No Q | |

 

 
Case 1:20-cv-00067-MSM-LDA Document1 Filed 02/11/20 Page 11 of 14 PagelID #: 11

13.

14.

issue:

Page 12
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
Yes O No O
(6) if your answer to Question (d)(4) is “Yes,” state:

Name. and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this

 

 

 

 

Other Remedies: Describe any other procedures (such as habeas corpus, administrative

remedies, etc.) that you have used to exhaust your state remedies on Ground Four:

 

 

 

 

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest |
state court having jurisdiction? | Yes uf No Q
If your answer is “No,” state which grounds have not been so presented and give your

reason(s) for not presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal
court? If so, which ground or grounds have not been presented, and state your reasons for

not presenting them:

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding

the conviction that you challenge in this petition? _ © Yes Q No of

 
Case 1:20-cv-00067-MSM-LDA Document 1 Filed 02/11/20 Page 12 of 14 PagelID #: 12

Page 13
if “Yes,” state the name and location of the court, the. docket 6 or ¢ase number, the type of

proceeding, the issues raised, the date of the court's decision, and the result for each petition,

application, or motion filed. Attach a copy of any court opinion or order, if available.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either
state or federal, for the judgment you are challenging? YesQ No of .
If “Yes,” state the name and location of the court, the docket or case number, the type of

proceeding, and the issues raised.

 

 

 

 

 

16. Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging: . oo
(a) At preliminary hearing: Sosein Capinex \ Fa . Pax tiuelhes ; Aull.
OALLO | |
(b) At arraignment and plea: TboseyO C aPiare £59

 

“

— fs \ ‘ .
() At trial: { Sosepn Conic, F5q .

 

ws

, “ : \ 4 *
(d) At sentencing: _ Sash Copiorn ' Eso .

 

(e) On appeal: Saag _O! Ne \\ Esq, CAccensetl)

 

( In any voc cunwiction p proceeding: ayenn Sosoctelli. So. _Grerayv rile as.

 

(g) On appeal from any ruling against you ina post-conviction proceeding: Witt -

 

 

z

17. Do you have any future sentence to serve after you complete the sentence for the judgment that

you are challenging? Yes Q No

 
Case 1:20-cv-00067-MSM-LDA Document1 Filed 02/11/20 Page 13 of 14 PagelD #: 13

Page 14

(a) If so, give name and location of court that imposed the other sentence you will serve in the

future:

 

 

 

(b) Give the date the other sentence was imposed:

 

 

(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to
be served in the future? Yes Q No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you
must explain why the one-year statute ‘of limitations as contained in 28 U.S.C. § 2244(d) does not
bar your petition.* Rekiones | \> ook doalvaawa lays contend
COON Aeon and Ob imoke Seokeace. . Qeedrdoec \ \> ate
Os ONO. wo “Aine canstvtuti aolebea of Aer. Qacare. lovocthS
Aecenoa “Ww Sweep Vain scares Cas mere. lnawing odceandy
canted lata pacale on laio Vdke. sentence. ond Conger we 7
Ne Go) sear REEL Fee ens Ge Ans loakias corp
eta QS aot aciat vatnl Ane pact Conard Viddler thsi o
unos A Arnenckoriat- ride by Due Process of Low.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA") as contained in 28 U.S.C,
§ 2244(d) provides in part that: ,

(1) A one-year period of limitation shall apply to an application for a-writ of habeas corpus by a
person in custedy pursuant to the judgment of a State court. The limitation period shall run

from the latest of — .
(continued...)

 
Case 1:20-cv-00067-MSM-LDA Doéument 1 Filed 02/11/20 Page 14 of 14 PagelD #: 14

Page 15

Therefore, petitioner asks that the Court grant the following relief: 7 Lege is Ore q AOL
Feooey conkicgentat x Qacale pus on boa exnte ted ode,

Nog Jeo anid coalitions as vk och Los We. pocnle \byoardan 4- “O° Io.

or any other relief to which petitioner may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct

and that this Petition for Writ of Habeas Corpus was placed in the prison mailing system on _

\raQ\- qg9QO (month, date, year).

Executed (signed) on ~ Q\-9080. (date).

Boauasd (i ie sted WO] 539

Signature of Petitioner ”

 

*(., continued)

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in
violation of the Constitution or laws of the United States is removed, if the applicant was |
prevented from filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the
Supreme Court, if the right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral

review with respect to the pertinent judgment or claim is pending shall not be counted toward
any period of limitation under this subsection.

 
